Citation Nr: 0111105	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-24 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an evaluation greater than 10 percent for a 
right ankle disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel




INTRODUCTION

The veteran had active service from June 1978 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought on appeal.



FINDING OF FACT

1.  The veteran's right ankle disability is manifested 
primarily by subjective complaints of pain.

2.  The veteran's right ankle disability does not present an 
exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards that would have warranted referral of the case to 
the Director of the Compensation and Pension Service.



CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for a 
right ankle disorder are not met, 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, § 4.71a Diagnostic Codes 5003, 5010, 
5270, 5271 (2000); and referral for consideration of an 
extra-schedular rating is not warranted by the evidence in 
this case.  38 C.F.R. § 3.321(b)(1) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, ____ 
(2000).  The RO requested and received the veteran's VA 
treatment records.  He did not report receiving any private 
treatment.  There is no indication of any additional records 
which the RO failed to obtain.  The RO also provided the 
veteran an appropriate VA examination.  No further assistance 
to the veteran is required. 

Service connection was established in an October 1981 rating 
decision for a right ankle disability characterized as a 
status post fracture right ankle, with osetoarthritic 
changes.  The RO noted that the veteran manifested a right 
ankle fracture during service, that he underwent surgery, and 
that it was noted that he had good healing of the fracture 
following surgery, and established a 10 percent evaluation 
under Diagnostic Code 5010.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).

The severity of a traumatic arthritis disability of an ankle 
is ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998) (Schedule), wherein Diagnostic Code 
5010 shows that traumatic arthritis is to be rated in parity 
with ratings under Diagnostic Code 5003, which stipulates 
that degenerative arthritis is to be rated on the limitation 
of motion of the body part affected.  The Schedule provides 
that ankle disabilities are evaluated pursuant to the 
criteria set forth in Diagnostic Code 5270, which 
contemplates ankylosis of the ankle, and Diagnostic Code 
5271, which contemplates moderate or marked limitation of 
motion.  

Diagnostic Code 5270 evaluates ankle ankylosis as 20 percent 
disabling where there is ankylosis in plantar flexion of less 
than 30 degrees.  Ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between zero and 10 degrees is 
evaluated as 30 percent disabling.  Ankylosis of ankle 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion, or eversion deformity, is evaluated as 40 percent 
disabling.  

Diagnostic Code 5271 evaluates a disability manifested by 
moderate ankle limitation of motion as 10 percent disabling, 
and evaluates a marked ankle limitation of motion disability 
as 20 percent disabling.   

Under Diagnostic Codes 5003 and 5010, when the limitation of 
motion is noncompensable under the specific diagnostic code 
involved, a rating of 10 percent for arthritic involvement of 
each major joint or group of minor joints is to be combined, 
not added.  This limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Where there is no 
limitation of motion, but only x-ray evidence of involvement 
of two or more major joints or minor joint groups, a 10 
percent rating is assigned.  A 20 percent rating is also 
assigned where the above is present with occasional 
incapacitating exacerbations.

The current evidence includes VA outpatient treatment records 
and the report of a June 1999 VA examination (VAE).  

An April 1999 x-ray examination report of the right ankle 
shows an impression of a normal ankle.  An April 1999 
treatment note shows zero swelling or effusion, full range of 
motion of the ankle/subtalar, notes that an x-ray report 
shows mild DJD of the ankle, "subtalar looks OK", and shows 
an impression of mild DJD of the ankle.  An additional note, 
also dated April 1999, shows that the veteran was fitted for 
a cane due to his right ankle disability.  

The report of a June 1999 VAE shows that the veteran 
complained of pain in his right ankle, on and off since 1980.  
He also reported that his right ankle sometimes would 'give 
way' for a few minutes.  He also stated that he took pain 
medication, although he could not remember the name.  

The examiner noted that there were no flare-ups of joint 
disease, that the veteran used a cane, and that there were no 
episodes of dislocation or recurrent subluxation. It was 
noted that he could not move around very fast after right 
ankle surgery.  On physical examination, it was noted that 
the veteran had no pain in his ankle, there was no additional 
limitation, there was no edema, effusion, no redness and no 
tenderness.  The gait was normal, and there was no ankylosis.  
He had no constitutional symptoms of inflammatory arthritis.  
Right ankle dorsiflexion was 15 degrees, compared with left 
ankle dorsiflexion of 25 degrees.  Right ankle plantar 
flexion was 25 degrees, with left ankle plantar flexion of 35 
degrees.  There was no varus or valgus angulation.  The 
examiner also found that the veteran's April 29, 1999 right 
ankle x-ray examination was normal.  The diagnosis was 
recurrent right ankle pain, status post right ankle surgery 
for fracture in 1980.  

A November 1999 VA orthopedic note shows that the veteran was 
seen for complaints of pain in his right ankle.  Physical 
examination revealed a tender ant[erior] tibiotalar joint, 
non tender med[ial] / lat[eral joint], and a negative squeeze 
test.  An x-ray examination report reportedly showed mild 
degenerative joint disease [DJD] in the right tibiotalar 
ossification syndesmosis.  The impression was mild DJD.

The veteran contends that an evaluation greater than 10 
percent for his right ankle disability is warranted.  For the 
following reasons and bases, the Board determines that the 
preponderance of the evidence is against the claim, and that 
his claim must be denied.  38 C.F.R. §§ 3.102, 4.3 (2000).

First, we note that the evidence shows that ankylosis is not 
shown, thus ratings under Diagnostic 5270 are not warranted.  
Second, although the range of motion of the right ankle was 
noted to be 10 degrees less than the left on dorsiflexion and 
plantar flexion during the June 1999 rating examination, the 
evidence does not show that marked limitation of motion is 
shown.  Additionally, the April 1999 treatment note shows a 
full range of motion of the ankle with zero swelling or 
effusion. 38 C.F.R. § 4.7 (2000).

We also note the veteran's complaints of pain, and the VA 
outpatient treatment records that find that an x-ray report 
revealed mild DJD.  However, we note that Diagnostic Code 
5003 stipulates that degenerative arthritis is to be rated on 
the limitation of motion of the body part affected.  Here, 
the veteran's limitation of motion of his right ankle is 
evaluated as 10 percent disabling under Diagnostic Code 5270 
as moderate limitation of motion.  See 38 C.F.R. § 4.14 
(2000).  

Additionally, the examiner specifically found that there was 
no flare-ups of joint disease, and that there were no 
episodes of dislocation or recurrent subluxation.  De Luca v. 
Brown, 8 Vet. App. 202, 206 (1995).  It was noted that the 
veteran had no pain in his ankle, there was no additional 
limitation, no edema, effusion, no redness and no tenderness.  
Although the veteran has subjectively complained of pain and 
uses a cane to ambulate, the examiner at the June 1999 VAE 
specifically found that his gait was normal.  Thus, the 
evidence does not show that a rating greater than 10 percent 
for moderate ankle limitation is shown.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2000).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
condition since service, after which his fracture was noted 
to be "well healed." There is no evidence in the claims 
file to suggest that marked interference with employment is 
the result this condition.  Thus, the Board finds that the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation greater than 10 percent for a 
right ankle disability, to include the issue of entitlement 
to an extraschedular evaluation, is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

